                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   BRIAN SEYMOUR,                                           CASE NO. C17-5849-JCC
10                              Plaintiff,                    ORDER
11          v.

12   COMMISSIONER OF SOCIAL SECURITY,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion for attorney fees
16   (Dkt. No. 22).
17          Whenever a court renders a judgment favorable to a claimant under this subchapter
            who was represented before the court by an attorney, the court may determine and
18
            allow as part of its judgment a reasonable fee for such representation, not in excess
19          of 25 percent of the total of the past-due benefits . . . .

20   42 U.S.C. § 406(b)(1)(A). Plaintiff agreed to pay his attorney 25% of his past-due benefits if his
21   Social Security appeal was successful. (Dkt. No. 22-2.) Plaintiff’s appeal was successful, and the
22   total award is at least $144,823 in past-due benefits. (Dkt. Nos. 22-3, 22-4.) In accordance with
23   the fee agreement, Plaintiff asks this Court to authorize a fee of $30,205.75 to be paid to his
24   attorney. (Dkt. No. 22 at 1.) The Court finds that the total fee is reasonable given that it comports
25   with the fee agreement, counsel’s representation was effective, there was no undue delay, and the
26   fee does not represent a windfall. (See Dkt. Nos. 20-1, 20-2.) The Commissioner does not oppose


     ORDER
     C17-5849-JCC
     PAGE - 1
 1   the request or the amount of fees. (See Dkt. No. 23.)

 2          Plaintiff’s motion for attorney fees (Dkt. No. 22) is GRANTED. Plaintiff’s counsel is

 3   awarded attorney fees of $30,205.75 pursuant to 42 U.S.C. § 406(b). Such funds shall be paid to

 4   Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293. The attorney fees totaling

 5   $5,211.76 granted pursuant to the Equal Access to Justice Act shall be refunded to Plaintiff upon

 6   counsel’s receipt of the 406(b) fee awarded.

 7          DATED this 9th day of July 2019.




                                                             A
 8
 9

10
                                                             John C. Coughenour
11                                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-5849-JCC
     PAGE - 2
